21 F.3d 1116
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Enrique DELGADO-ENCINAS, Defendant-Appellant.
No. 93-10368.
United States Court of Appeals, Ninth Circuit.
Submitted April 5, 1994.*Decided April 11, 1994.

Before:  POOLE, BEEZER and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Enrique Delgado-Encinas appeals his 121-month sentence imposed following entry of a guilty plea to conspiracy to possess with intent to distribute heroin in violation of 21 U.S.C. Sec. 841.  Delgado-Encinas contends the government breached his plea agreement by failing to inform the district court of his cooperation and to move for a downward departure due to his substantial assistance to authorities.  The government counters that Delgado-Encinas has waived this argument by failing to raise it below.  We have jurisdiction under 28 U.S.C. Sec. 1291 and affirm.


3
Our decision in  United States v. Flores-Payon, 942 F.2d 556, 558 (9th Cir.1991), is controlling in the instant case.  In Flores-Payon, we declined to address for the first time on appeal defendant-appellant's claim that the government breached the plea agreement because this fact-specific claim is the sort which a defendant will recognize immediately and which is best resolved in the first instance by the district court.   Id. at 560.  We discern no reason why this rule should not apply in the instant case.  Accordingly, we hold Delgado-Encinas waived his breach of the plea agreement claim by failing to raise it before the district court.  See id.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3